Title: George Greer to Thomas Jefferson, 9 August 1814
From: Greer, George
To: Jefferson, Thomas


           Respected Sir  Baltimore August 9th 1814
          I on the 5th Instant received a Letter from  William Thornton Esqr City of Washington, Wishing me to forward for you such parts of Janes’s Domestic & factory Loom, & Such parts only as would require attention in the Construction. from which I inferr that the frame is not included
          Mr Francis C Clopper of montgomery County in this State is proprietor of the patent right for the state of Virginia, and has, I have understood sent a loom through Several of the Counties to Show the many
			 advantages it posesses over the Common Loom, And dispose of his right. Whether he will be in your neighbourhood I am not
			 Enabled to Say, however, as few if Any of those looms have yet been
			 Constructed to the Southward of this place, And a little practice as well as attention is necessary to properly Connect the different parts, And do Justice to the inventor; I would with much
			 pleasure
			 have One made complete for you, by a mechanic who has for Some months been engaged in building Said Looms, for a Mr Sull Sullivan & myself in this city, And after puting in a piece, I would with Care have the Loom taken down & safely
			 packed, as well as the gears or headdles Temples & Shuttle,
			 Each
			 of which has been improved by the ingenious inventor
          In Connecticut where Mr Janes resides the price of a loom is forty Dollars, here we can not get them made for less than fifty, measurably oweing to the increased price of metereals. We have in maryland, for
			 the
			 right of using Each Loom twenty Dollars, & suppose the charge in your State would not Exceed that Sum.
          Those looms that have been put in operation here fully Answer Our Expectations & with proper management we have no doubt of their becoming to Our Country, Invalueable
          Should the improvement be patronised by you it would I am Satisfied be the means of making its usefulness, much sooner and more generally Known, which induces me again to repeat that I will with much pleasure attend to your Order Should you think proper to Command me
          Very Respectfully I remain
          Your Obedt ServtGeorge Greer
        